Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 13-16, 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The limitation “a sealant adhesively and physically contacted with periphery portions of the first substrate and the second substrate to seal the first substrate and the second substrate” in claims 1, 13, 20 is not provide in the specification/drawing.  It is noted that in figures 1, 5 of the instant application the sealant (3) does not physically contact with periphery portions of the first substrate (1) and the second substrate (2) but it is physically contact with layer (6 and 5, see figures 1, 5)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, 12-13, 16, 19-20 is/are stand rejected under 35 U.S.C. 103 as being unpatentable over the HUANG et al. (U.S. Patent Publication No. 2019/0088685) in view of KIM et al. (U.S. Patent Publication No. 2017/0288009) as previously applied.
	Referring to figures 1-12, HUANG et al. teaches display apparatus, comprising: 
	a first substrate (30), wherein one side of the first substrate is a light-incident surface (see paragraph# 102-105);
	a second substrate (the topmost layer see figures 6-9) arranged at and spaced apart from a side of the first substrate opposite to the light-incident surface;  
	a sealant (401/402) adhesively and physically contacted (see 112 rejection above) with periphery portions of the first substrate (30) and the second substrate to seal the first substrate and the second substrate (see figures 6-9, it is noted that the claim does not require only the peripheral portions of the substrates); and 
	a wiring (100) arranged on the other side of the first substrate (30), wherein the wiring is arranged in a curved shape (see figure 9);  
	wherein the wiring is provided with a hollow-out region which is configured to allow 
light to pass through to cure the sealant (see figure 9). 
 	However, the reference does not clearly teach the wiring is made of metal.
	KIM et al. teaches a wiring is made of metal (see figures 1-10, paragraphs# 54).

	Regarding to claim 2, the metal wiring comprises a plurality of metal wires spaced apart from each other and a plurality of connecting wires connecting adjacent two of the metal wires, the hollow-out region is formed in a region between adjacent two connecting wires and two of 
the metal wires connected to both ends of the two connecting wires, and the metal wire has a curved shape (see figures 8-9). 
 	Regarding to claim 3, the metal wire is corrugated in a direction perpendicular to the first substrate, the plurality of metal wires form corrugated surfaces, and the connecting wire is vertically connected between peak positions or valley positions of adjacent metal wires (see figures 8-9). 
 	Regarding to claim 4, the metal wire is corrugated inclined with respect to the first substrate, the plurality of metal wires form corrugated surfaces, and the connecting wire is vertically connected between peak positions or valley positions of adjacent metal wires (see figures 8-9). 
 	Regarding to claim 5, the metal wire is in a zigzag shape that fluctuates in a direction perpendicular to the first substrate, the plurality of metal wires form sawtooth surfaces, and the connecting wire is vertically connected between tip positions or slot positions of adjacent metal 
wires (see figure 8-9). 
 	Regarding to claim 6, the metal wire is in a zigzag shape that fluctuates in a direction inclined with respect to the first substrate, the plurality of metal wires form sawtooth surfaces, and the connecting wire is vertically connected between tip positions or slot positions 

 	Regarding to claim 7, the connecting wires are the same in length (see figure 8-9c). 
 	Regarding to claim 8, wherein along a length direction of the metal wire, vertical distances from points of each of the metal wires to another of the metal wires are equal (101, see figures 8-9). 
 	 Regarding to claim 10, the first substrate is further provided with a conductive thin film layer (200) configured to protect the metal wiring (100, see figure 6-9). 
 	Regarding to claim 12, the conductive thin film layer is an ITO thin film layer (see paragraph# 88).	
	Regarding to claim to 13, a display apparatus, including: 
	a first substrate (30), wherein one side of the first substrate (30) is a light-incident surface (see paragraph# 102-105);  
	a second substrate (the topmost layer, see figures 6-9) arranged at and spaced apart from a side of the first substrate (30) opposite to the light-incident surface (see paragraph# 102-105); 
	a sealant (401/402) adhesively and physically contacted (see 112 rejection above) with periphery portions of the first substrate (30) and the second substrate to seal the first substrate and the second substrate (see figures 6-9, it is noted that the claim does not require only the peripheral portions of the substrates);  and 
	a wiring (100) arranged on the other side of the first substrate (30), wherein a portion of the wiring (100) corresponding to the sealant (401/402) is arranged in a curved shape (see figure 6-9);  
	wherein the metal wiring (100) is provided with a hollow-out region which is configured to allow light to pass through to cure the sealant (401/402, see figure 6-9).

	KIM et al. teaches a wiring is made of metal (see figures 1-10, paragraphs# 54) and a gate insulating layer (203) is arranged on the other side of the first substrate, and at least a portion of the metal wiring (300/400) other than those corresponding to the sealant (207/208) is arranged in the gate insulating layer (203, see figure 7).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a metal wiring and a gate insulation on the substrate in HUANG et al. as taught by KIM et al. because it is known in the art to form a metal wiring to improve conductivity and forming gate insulating layer to form a display device. 
	Regarding to claim 16, the metal wiring comprises a plurality of metal wires spaced apart from each other and a plurality of connecting wires connecting adjacent two of the metal wires, the hollow-out region is formed in a region between adjacent two connecting wires and two of 
the metal wires connected to both ends of the two connecting wires, and the metal wire has a curved shape(see figures 8-9). 
 	Regarding to claim 17, the metal wires are the same in thickness (see figures 6-9). 
 	Regarding to claim 19, the connecting wires are integrally formed with the metal wires (see figures 6-9). 
 	Regarding to claim 20, a display device comprising a display host and a base configured to support the display host, the display host comprising: 

	a second substrate (the topmost layer, see figures 6-9) arranged at and spaced apart from a side of the first substrate (30) opposite to the light-incident surface;  
	a sealant (401/402) adhesively and physically contacted (see 112 rejection above) with periphery portions of the first substrate (30) and the second substrate to seal the first substrate and the second substrate (see figures 6-9, it is noted that the claim does not require only the peripheral portion of the substrates);
	a wiring (100) arranged on the other side of the first substrate (30), wherein the wiring is arranged in a curved shape (see figures 6-9);  
	wherein the metal wiring is provided with a hollow-out region which is configured to allow light to pass through to cure the sealant (see figure 6-9). 
	However, the reference does not clearly teach the wiring is made of metal.
	KIM et al. teaches a wiring is made of metal (see figures 1-10, paragraphs# 54).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a metal wiring in HUANG et al. as taught by KIM et al. because it is known in the art to form a metal wiring to improve conductivity. 
	Regarding to claim 21, wherein two end points of the metal wire defining each hollow-out region are respectively named as point A and point B, and a height of the point B is higher than a height of the point A; and the two connecting wires are respectively located at the point A and the point B o the metal wire (see figure 9a).
Regarding to claim 23, the metal wiring is etched in the conductive thin film.  It is noted that metal wire is a part of conductive thin film.  The limitation “the metal wiring is etched in the  In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process ” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claim in “product by process” claim or not.  

Claims 7, 9, 11, 14-15, 17-18 is/are stand rejected under 35 U.S.C. 103 as being unpatentable over the HUANG et al. (U.S. Patent Publication No. 2019/0088685) in view of KIM et al. (U.S. Patent Publication No. 2017/0288009) as applied to claims 1-6, 8, 10, 12-13, 16, 19-20 above, and further in view of MATSUMORI et al. (U.S. Patent Publication No. 2010/0165278), as previously applied.
	Referring to figures 1-12, HUANG et al. teaches display apparatus, comprising: 
	a first substrate (30), wherein one side of the first substrate is a light-incident surface (see paragraph# 102-105);
	a second substrate (the topmost layer see figures 6-9) arranged at and spaced apart from a side of the first substrate opposite to the light-incident surface;  

	a wiring (100) arranged on the other side of the first substrate (30), wherein the wiring is arranged in a curved shape (see figure 9);  
	wherein the wiring is provided with a hollow-out region which is configured to allow 
light to pass through to cure the sealant (see figure 9). 
 	However, the reference does not clearly the second substrate is further coated with a black matrix, and the black matrix is arrange on one surface of the second substrate facing the first substrate (in claim 9). 
	MATSUMORI et al. teaches the second substrate (701) is further coated with a black matrix (702), and the black matrix is arrange on one surface of the second substrate facing the first substrate (501, see figure 2, meeting claim 9).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to a black matrix on the second substrate in HUANG et al. as taught by MATSUMORI et al. because the black matrix can block light emitted by the OLED to prevent TFTs from being illuminated.
	However, the reference does not clearly teach the specific thickness, length of the wiring, connecting wires, conductive film, gate insulating layer and the first substrate.
 It would have been obvious to one of ordinary skill in the art to the bottom electrode of the capacitor comprises an upper node and a lower node, wherein the width of the lower node is larger than width of the upper node as taught by the Admitted Prior Art in the device formed by In re Dailey, 357 F.2d 669, 149 USPTO 47 (CCPA 1996).
Regarding to claims 11, 14-15, 18, the thickness of the wiring, connecting wires and the conductive film; and length of gate insulating layer and the first substrate is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species. In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to prior art range.  See M.P.E.P 2144.05 III (meeting claims 7, 11, 14-15, 17-18).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the specific thickness, length of the wiring, connecting wires, conductive film, gate insulating layer and the first substrate in HUANG et al. because choosing the optimum or workable ranges involves only routine skill in the art.
Claims 22 is/are stand rejected under 35 U.S.C. 103 as being unpatentable over the HUANG et al. (U.S. Patent Publication No. 2019/0088685) in view of KIM et al. (U.S. Patent Publication No. 2017/0288009) as applied to claims 1-6, 8, 10, 12-13, 16, 19-20 above and further in view of Ogawa et al. (U.S. Patent Publication No. 2015/0197691) or MOON et al. (U.S. Patent Publication No. 2015/0255754) as previously applied.
Referring to figures 1-12, HUANG et al. teaches display apparatus, comprising: 
	a first substrate (30), wherein one side of the first substrate is a light-incident surface (see paragraph# 102-105);
	a second substrate (the topmost layer see figures 6-9) arranged at and spaced apart from a side of the first substrate opposite to the light-incident surface;  
	a sealant (401/402) adhesively and physically contacted (see 112 rejection above) with periphery portions of the first substrate (30) and the second substrate to seal the first substrate and the second substrate (see figures 6-9, it is noted that the claim does not require only the peripheral portion of the substrates); and 
	a wiring (100) arranged on the other side of the first substrate (30), wherein the wiring is arranged in a curved shape (see figure 9);  
	wherein the wiring is provided with a hollow-out region which is configured to allow 
light to pass through to cure the sealant (see figure 9). 
 	However, the reference does not clearly teach wherein silicon ball particles or plastic ball particles are distributed in the sealant to support and maintain a liquid box formed by the first substrate and the second substrate.
	Ogawa et al. silicon ball particles or plastic ball particles are distributed in the sealant to support and maintain a liquid box formed by the first substrate and the second substrate
 (see paragraph# 91).
	Or MOON et al. silicon ball particles or plastic ball particles are distributed in the sealant to support and maintain a liquid box formed by the first substrate and the second substrate.
 (see paragraph# 91).
. 
	Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. 
Applicant contends that Huang et al. does not clearly teach a sealant adhesively and physically contacted with periphery portions of the first substrate and the second substrate to seal the first substrate and the second substrate.  In response to applicant arguments, Huang et al. clearly teach a sealant (401/402) adhesively and physically contacted (see 112 rejection above) with periphery portions of the first substrate (30) and the second substrate to seal the first substrate and the second substrate (see figures 6-9, it is noted that the claim does not require only the peripheral portions of the substrates).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.

/THANH T NGUYEN/Primary Examiner, Art Unit 2893